REVISED
                  United States Court of Appeals,

                           Fifth Circuit.

                           No. 96-30843.

              Leroy J. MARCEAUX, Plaintiff-Appellee,

                                  v.

                CONOCO, INC., Defendant-Appellant.

                           Oct. 13, 1997.

Appeal from the United States District Court for the Western
District of Louisiana.

Before DeMOSS and DENNIS, Circuit Judges, and LEE, District Judge*.

      DENNIS, Circuit Judge:

      Alleging Jones Act negligence pursuant to 46 U.S.C.App. § 688

and   unseaworthiness   under    the   general   maritime   law,   the

plaintiff-appellee, Leroy J. Marceaux, brought this suit against

his employer, Conoco, Inc., the defendant-appellant herein, for

injuries he sustained while working aboard the M/V LAKE CHARLES, a

vessel owned and operated by Conoco.        Following a trial on the

merits, a jury returned a verdict in favor of Mr. Marceaux finding
that the defendant had been negligent under the Jones Act, that the

vessel had been unseaworthy and that both had been a legal cause of

injury to the plaintiff.       In addition, the jury found that the

plaintiff had not been contributorily negligent under either a

Jones Act negligence or an unseaworthiness standard.        A judgment



       *
       District Judge of the Southern District of Mississippi,
sitting by designation.

                                   1
was duly entered in the plaintiff's favor.                  The defendant has

appealed the judgment for the plaintiff on the following grounds:

(1) that the district court erred in allowing the plaintiff's

expert, Dr. Gary Nelson, to testify at trial, (2) that the evidence

was insufficient to support a verdict of Jones Act negligence or

unseaworthiness,    and    (3)    that     the   district     court    committed

reversible error when it refused to instruct the jury as to the

plaintiff's alleged additional duty to make the work place safe or

to inspect the premises.     Finding no error, we affirm the judgment

of the district court.

                                  Background

     Prior to the accident which gave rise to this litigation, the

plaintiff-appellee,       Leroy    Marceaux,        was     employed    by   the

defendant-appellant, Conoco, Inc., as a pilot/wheelman aboard the

M/V LAKE CHARLES.   The M/V LAKE CHARLES, which is owned by Conoco,

is a "pushboat" and is utilized in pushing barges carrying oil and

gas products back and forth from oil refineries and facilities

within the Louisiana-Texas Gulf region.           On May 21, 1993, the date

of the accident in question, the M/V LAKE CHARLES was docked at

Westlake, Louisiana after pushing two barges loaded with an oil

by-product, carbon black, from Port Arthur, Texas.

     Once docked, it became necessary for the crew of the M/V LAKE

CHARLES   to   off-load    the    carbon    black    onto    the   dock.     The

off-loading operation was a two man job in which the vessel's

tankerman, Mike Fruge, was in charge.             Marceaux was assigned to

assist Fruge in preparing the barges and then off-loading the


                                      2
carbon black from the out-bound barge to the in-bound barge and

then onto the dock. In preparing the barges for off-load, Marceaux

and Fruge had to connect a number of large heavy crossover hoses to

facilitate     pumping   the   product     off   the   barge.      During     the

preparation,    Fruge    directed   Marceaux     to    pick   up   one   of   the

crossover hoses and maneuver it into the proper position for

connection to a flange.        When Marceaux attempted to pick up the

hose he felt a sharp pain in the lower part of his back, groaned,

and then fell to his knees.           He then needed the help of his

shipmate to reach his feet.         Marceaux had injured his back while

attempting to lift the hose and later learned that he had in fact

ruptured two disks.

     Following the May 21, 1993 accident, Marceaux filed the

instant complaint alleging that he was entitled to recover for his

back injury under two theories of liability, viz. the Jones Act

and/or   the   general   maritime    law    of   unseaworthiness.        Conoco

asserted various defenses to the suit including that the accident

did not occur and that, alternatively, Marceaux's own negligence

had caused his injury.

     A jury trial ensued.       At trial, the plaintiff described how,

during his attempt to lift the crossover hose, his back was injured

and the extent of those injuries.          Marceaux stated that, while he

had been taught proper lifting procedures, he had never been

instructed not to lift something as heavy as the crossover hose

without mechanical or manual assistance. Moreover, he informed the

jury that he had been attempting to lift the heavy hose pursuant to


                                      3
the    direction     of   Tankerman      Fruge      who    was   in   charge    of     the

operation. Subsequently, Marceaux's testimony concerning Tankerman

Fruge's authority over the off-loading procedure was corroborated

by Larry Morrow, a former Conoco employee.                   In addition to these

witnesses, Marceaux called one expert, Dr. Gary Nelson, in support

of the liability portion of his case.                 Dr. Nelson testified that

Conoco had been negligent in its training of Marceaux because it

failed to instruct him not to lift any object weighing as much as

the crossover hose without consulting with management first or how

the crossover hose's weight correlated with the lifting procedures

he had been taught.           Prior to trial, Conoco had sought, through a

motion in limine, to have Dr. Nelson's expert testimony excluded on

the grounds that his testimony would not be helpful to the jury and

was thus inadmissible.           Fed.R.Evid. 702.          The motion was denied.

At    trial,   the     plaintiff,      after   a    voir    dire   of    Dr.   Nelson's

qualifications by both sides, tendered Dr. Nelson as an expert in

safety with an expertise in workplace lifting.                     The defendant did

not object to Dr. Nelson's qualifications or testimony at trial.

       After a five day trial, the jury returned a verdict in favor

of Marceaux.       After finding that an accident had occurred on May

21, 1993, the jury determined that Conoco had been negligent under

the Jones Act, that such negligence had been a legal cause of

Marceaux's injury and that Marceaux had not been contributorily

negligent      under    the    Jones   Act.        Additionally,        in   answers   to

separate interrogatories, the jury held that the M/V LAKE CHARLES

was unseaworthy, that the unseaworthiness had been a legal cause of


                                           4
injury to the plaintiff and that the plaintiff had not been

contributorily   negligent   under       the   general   maritime   law.   A

judgment was entered in favor of Marceaux and this appeal followed.

                               Analysis

1. Dr. Gary Nelson—Plaintiff's Expert Witness

     Conoco contends that the district court committed manifest

error in permitting the plaintiff's expert, Dr. Gary Nelson, to

testify at trial.   Dr. Nelson was tendered by the plaintiff, and

accepted by the district court, as an "expert in safety with an

expertise in workplace lifting."         R. Vol. 8, p. 19.    His testimony

consisted of explaining to the jury the nature of workplace safety

engineering, an evaluation of the defendant's training procedures

in regard to lifting in the workplace and why, based on studies and

his analysis, the defendant had failed to properly train Marceaux

to handle the situation he was faced with on May 21, 1993.            Conoco

asserts on appeal that Dr. Nelson's testimony was within the common

knowledge of the jurors, would not have been helpful to the jurors

in determining a fact at issue, and was thus inadmissible under

Federal Rule of Evidence 702.            However, the plaintiff-appellee

directs the court to the fact that the defendant-appellant did not

object to Dr. Nelson's testimony when it was offered at trial,

therefore, waiving its right to object on appeal.           See Fed.R.Evid.

103(a)(1).

      Conoco offers two arguments in response.               First, Conoco

contends that its motion in limine seeking to exclude Dr. Nelson on

the grounds stated above, which was denied prior to trial, should


                                     5
be   considered    as     preserving   their      objection   to    Dr.   Nelson's

testimony for appellate purposes. Conoco's assertion runs contrary

to the clearly established law of this circuit.                     In Marcel v.

Placid Oil Co., 11 F.3d 563 (5th Cir.1994), the defendant sought to

prevent the plaintiff's expert economist from testifying through a

motion in limine which was denied prior to trial.               Marcel, 11 F.3d

at 566. When the economist's testimony was proffered at trial, the

defendant did not object to his testimony and, therefore, the court

held it could not contest the district court's ruling as to the

economist on appeal.         Id. (citing Fed.R.Evid. 103(a)(1)).            In so

holding, the court stated that "[t]he general rule in this Circuit

is that "an overruled motion in limine does not preserve error on

appeal.' "     Id. at 567 (quoting, Rojas v. Richardson, 703 F.2d 186,

189 (5th Cir.1983));         See also Wilson v. Waggener, 837 F.2d 220,

222 (5th Cir.1988) ("A party whose motion in limine is overruled

must   renew    his   objection     when    the    evidence   is    about   to   be

introduced at trial.").        The reasoning behind this rule is a sound

one.   A requirement of a contemporaneous objection to evidence

previously objected to gives the trial judge an opportunity to

"reconsider his in limine ruling with the benefit of having been

witness to the unfolding events at trial."                    United States v.

Graves, 5 F.3d 1546, 1552 (5th Cir.1993).              In this case, Conoco's

failure to object at trial to Dr. Nelson's testimony when offered

cannot be salvaged by their motion in limine.

        In     Conoco's    second   argument,       they   assert    that    their

questioning of Dr. Nelson at trial about his qualifications and the


                                        6
plaintiff's objection to that line of questioning considering the

district court's prior ruling effectively "reiterated" Conoco's

objection    to   Dr.   Nelson.     This      contention    is    without   merit.

Conoco's cross-examination         of    Dr.   Nelson's    qualifications       was

clearly an attack on his credibility concerning maritime accidents

and not on his ability to testify under Rule 702.                In addition, the

bench conference concerning the plaintiff's objection did not, in

any way, renew the defendant's in limine objection to Dr. Nelson's

expert testimony.       See Fed.R.Evid. 103(a)(1).

      Notwithstanding the defendant's failure to object at trial,

we may review its objection to the admission of Dr. Nelson's

testimony for plain error. Fed.R.Evid. 103(d). Reversal for plain

error is only appropriate where the alleged error was obvious,

substantial and would result in a "miscarriage of justice" if not

corrected.        Wilson,   837   F.2d   at    222.   The    district       court's

admission of Dr. Nelson's expert testimony was clearly not plain

error.   Dr. Nelson provided the jury with "specialized knowledge"

concerning safe lifting practices and training procedures which

helped the jury to "understand the evidence" and "determine a fact

in issue" viz. whether Marceaux was improperly trained to handle

the situation he was confronted with aboard the M/V LAKE CHARLES.

See Fed.R.Evid. 702.

2. Was the jury's finding of unseaworthiness unsupported by the
     evidence?

      One of the two alternative theories of liability alleged by

the plaintiff in this action was that the M/V LAKE CHARLES was

unseaworthy and that this unseaworthiness was a legal cause of the

                                         7
plaintiff's injuries.            The general maritime law places upon a

vessel owner a non-delegable duty to provide a seaman with a vessel

reasonably fit for its intended use.             See Comeaux v. T.L. James &

Co., 666 F.2d 294, 298-99 (Former 5th Cir.1982);                       1 Thomas J.

Schoenbaum, ADMIRALTY     AND   MARITIME LAW § 6-25 (2d ed. 1994).       This duty

can be breached and a vessel rendered unseaworthy by an inadequate,

understaffed or ill-trained crew.             Orient Mid-East Lines, Inc. v.

A Shipment of Rice, 496 F.2d 1032, 1040 (5th Cir.1974);                   Brown v.

Cliff's Drilling Co., 638 F.Supp. 1009, 1014 (E.D.Tex.1986);                    1B

BENEDICT   ON   ADMIRALTY § 24 at 3-74 (7th ed. 1996).

       At trial, the plaintiff's expert, Dr. Nelson, testified that

Marceaux was ill-trained for the task he was assigned to perform

aboard the M/V LAKE CHARLES.                 Marceaux confirmed his lack of

knowledge regarding his ability to lift the crossover hose using

the procedures he had been taught by Conoco and testified as to how

the attempted lift injured his back.                   In addition, there was

testimony offered as to the lack of mechanical devices to aid him

in   the    off-loading    operation.         There    was   clearly    sufficient

evidence for the jury to find that the vessel was unseaworthy due

to an improperly trained crew and that the vessel's unseaworthy

condition was a legal cause of injury to the plaintiff.                 See Boeing

Co. v. Shipman, 411 F.2d 365, 374 (5th Cir.1969) (en banc ).

Having affirmed the jury's verdict as to unseaworthiness, we need

not address the defendant's contentions regarding the sufficiency

of   the    evidence    supporting     the    jury's    finding   of    Jones   Act

negligence.


                                         8
         The trial judge instructed the jury as to the defendant's

defense of contributory negligence in two separate sections of the

charge.     One section addressed contributory negligence under the

Jones Act and the other under the general maritime law.                           The

defendant did not object to either instruction at trial and does

not object to the unseaworthiness contributory negligence charge on

appeal.     Additionally, the district court provided the jury with

separate        interrogatories          requesting    separate        findings    of

contributory negligence as to both the plaintiff's Jones Act and

unseaworthiness claim.            See Record Excerpt 3.        The jury found no

contributory negligence under either standard. Having conducted an

independent       review     of    the     district    court's      unseaworthiness

contributory negligence instruction, we find that it correctly

stated    the    law   of    contributory       negligence   under     the   general

maritime law, viz. ordinary prudence.                   Considering the trial

court's    separate      charge      and    interrogatories      on    contributory

negligence this court need not address the defendant-appellant's

assignment of error to the district court's Jones Act contributory

negligence charge raised in its reply brief.

3. Did the district court commit manifest error in refusing to
     instruct the jury as requested by the defendant-appellant with
     regard to the plaintiff's alleged duty to eliminate alleged
     hazards?

     Before the trial court instructed the jury in this matter the

court gave counsel for both sides an opportunity to place their

objections to the jury charges on the record.                At that time, Conoco

requested       that   the   trial    court     give   the   jury     an   additional

contributory negligence instruction referencing the plaintiff's

                                            9
alleged    duty       to    make      the    workplace        safe    or    to   inspect   the

premises.1       Conoco cited the court to Kendrick v. Illinois Central

Gulf Railroad, 669 F.2d 341 (5th Cir.1982) in support of its

request.         The district court declined to add the defendant's

Kendrick        charge      to        its     standard        contributory          negligence

instruction.          In denying the defendant's motion for a new trial,

the district court stated that it refused to give the requested

instruction because it believed that the evidence was conflicting

on this point and that such a charge would take the issue away from

the jury.        Record Excerpt 5, p. 6.

     We review the district court's refusal to give a requested

jury instruction for an abuse of discretion.                           Jackson v. Taylor,

912 F.2d 795, 796 (5th Cir.1990).                      "[I]t is error to refuse a jury

instruction only if there are pleadings and sufficient evidence to

support the instruction."                   Id.   In this case, the district court

did not abuse its discretion in refusing to give the Kendrick

charge. The Kendrick charge is proper only in cases where the jury

could find that the injury in question "was due solely to the

plaintiff's          failure     to    carry      out   his    duty    to   his     employer."

Matthews        v.   Ohio    Barge      Line,      Inc.,      742    F.2d    202,    205   (5th


            1
          Specifically,               the     defendant       requested      the    following
instruction:

          "Although even the slight negligence by the Jones Act
     employer will allow the plaintiff to recover and the vessel
     owner than [sic] has a nondelegable duty to provide its
     employee with a safe place to work, the employee's duty to
     make the workplace safe or to inspect the premises may
     mitigate the employer's responsibility for providing a safe
     place to work." R. Vol. 11, p. 3-4.

                                                  10
Cir.1984).    The evidence did not support a conclusion that the

plaintiff was the sole employee responsible for the off-loading

procedure or his work space. In fact, two witnesses testified that

the   tankerman     was   in   charge    of   the   off-loading   operation.

Moreover, the defendant points to no evidence for the contention

that the plaintiff was the only individual responsible for making

sure the premises were safe.       In summary, the trial court provided

the jury with an appropriate standard contributory negligence

instruction and, considering the evidence presented in this case,

properly refused to give the defendant's additional instruction on

this point.   Id.

                                 Conclusion

      Finding no error in the disposition of this matter by the

district court, we AFFIRM.




                                        11